Citation Nr: 1130743	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  11-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the calculated amount of $2,325.60 is valid.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma which retroactively stopped payment of VA educational assistance benefits effective August 10, 2010, thereby creating an overpayment in the amount of $2,325.60.  


FINDING OF FACT

The appeal as to the issue of whether an overpayment of VA educational assistance benefits in the calculated amount of $2,325.60 is valid is moot in light of the Committee on Waivers and Compromises July 2011 decision to waive the Veteran's debt in the same amount.  


CONCLUSION OF LAW

The criteria for dismissal of an appeal have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the present case, the Veteran has perfected an appeal as to the validity of a debt created by an overpayment of VA educational assistance benefits.  The purpose of such appeal is to show that the debt is not valid, thereby absolving her of a need for repayment.  In July 2011, the Committee on Waivers and Compromises at the RO in Muskogee, Oklahoma determined that the Veteran's debt with respect to this overpayment should be waived.  This represents a full grant of the benefit sought on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of whether the debt is valid.  Accordingly, the Board does not have jurisdiction to review such claim and it is dismissed.



	(CONTINUED ON NEXT PAGE)

ORDER

The issue of whether an overpayment of VA educational assistance benefits in the calculated amount of $2,325.60 is valid is dismissed.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


